NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   ANTHONY PARRINELLO, Appellant.

                             No. 1 CA-CR 14-0603
                               FILED 3-10-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-002192-001
                 The Honorable Bruce R. Cohen, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Colby Mills
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Peg Green
Counsel for Appellant
                          STATE v. PARRINELLO
                           Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jon W. Thompson delivered the decision of the Court, in
which Judge Maurice Portley and Judge Patricia K. Norris joined.


T H O M P S O N, Judge:

¶1            Anthony Parrinello (defendant) appeals from his convictions
and sentences for second degree murder, a class one dangerous felony, and
leaving the scene of a fatal accident, a class three felony. For the following
reasons, we affirm.

                 FACTS1 AND PROCEDURAL HISTORY

¶2            On August 13, 2012, defendant and the victim got into an
argument outside of their children’s elementary school. Defendant told the
victim to meet him behind Walmart to finish the argument, but the victim
refused and began walking home. Defendant drove his SUV to Walmart,
but when the victim did not appear he drove back toward the school.
Defendant saw the victim walking on the sidewalk and stopped his car
alongside of him. Defendant and the victim continued to argue through the
passenger window, but defendant did not exit his vehicle.

¶3            Shortly after defendant and victim’s confrontation, a witness
found the victim lying in the middle of the street. The victim’s torso had
been run over by a vehicle traveling at a low speed, and his body dragged
for over forty feet. The victim had suffered blunt force trauma throughout
his body, he was unresponsive, and he later died from his injuries.

¶4             Phoenix police officers responded and arrested defendant at
his workplace. Officers searched defendant’s SUV and found blood and
body tissue matching the victim’s on the undercarriage of the vehicle. The
front grill of defendant’s car was cracked and pushed in, and portions of
the grill, hood and undercarriage had been wiped clean.

¶5         A grand jury indicted defendant on one count of second
degree murder (count 1) and one count of leaving the scene of a fatal

1       We view the trial evidence in the light most favorable to sustaining
the jury’s verdicts. See State v. Nelson, 214 Ariz. 196, 196, ¶ 2, 150 P.3d 769,
769 (App. 2007).

                                       2
                          STATE v. PARRINELLO
                           Decision of the Court

accident (count 2). The jury found defendant guilty as charged, and found
that the state had proven two aggravating circumstances. The court
sentenced defendant to twenty years imprisonment for count 1, with 597
days presentence incarceration. The court suspended imposition of
sentence on Count 2 and imposed a four year probation term.

¶6             Defendant filed a timely notice of appeal. This court has
jurisdiction pursuant to Article 6, Section 9, of the Arizona Constitution and
Arizona Revised Statutes (A.R.S.) sections 12-120.21(A)(1) (2003), and 13-
4033(A)(1) (2010).

                               DISCUSSION

¶7             Defendant argues that the trial court erred in admitting three
recorded phone calls he made while in jail pending trial because they lacked
sufficient foundation. Specifically, defendant asserts that the state failed to
link the date and time of each call with its content, identify the name or
number of the recipient of the calls, identify defendant’s booking number,
and describe the content of the call. “Whether a party has laid sufficient
foundation for admission of evidence is within the sound discretion of the
trial court, and we will not disturb its ruling absent a clear abuse of that
discretion.” State v. George, 206 Ariz. 436, 446, ¶ 28, 79 P.3d 1050, 1060 (App.
2003).

¶8              It is settled law that transcripts and recordings of telephone
conversations are admissible when properly authenticated. State v. Miller,
226 Ariz. 202, ¶ 8, 245 P.3d 887, 891 (App. 2010). The requirement for
authentication or identification as a condition precedent to admissibility is
satisfied by evidence sufficient to support a finding that the matter in
question is what its proponent claims. Ariz. R. Evid. 901(a). The question
for the trial court is not whether the evidence is authentic, but only whether
evidence exists from which the jury could reasonably conclude that it is
authentic. State v. Lavers, 168 Ariz. 376, 386, 814 P.2d 333, 343 (1991).
Authentication may be satisfied through voice identification “based on
hearing the voice at any time under circumstances that connect it with the
alleged speaker,” or also by evidence “describing a process or system and
showing that it produces an accurate result.” Ariz. R. Evid. 901(b)(5), (9)

¶9           In this case, the custodian of records in the jail’s inmate
telephone records unit testified that all non-legally related inmate calls are
recorded, and that she received a subpoena requesting all calls made by
defendant. She identified the CDs marked as exhibits 66 and 67 as the CDs
produced by her unit, containing all the jail calls made by defendant. She



                                       3
                           STATE v. PARRINELLO
                            Decision of the Court

testified that the CDs were in their original form because they were
encrypted and could not be altered.

¶10            Similarly, a Phoenix police detective testified that the sheriff’s
office also prepared exhibit 69, a CD containing redacted portions of
defendant’s jail calls, and marked it with defendant’s name and booking
number. The detective testified that he previously interviewed defendant
after his arrest, and recognized defendant’s voice as the caller in the jail
calls. The detective's personal knowledge of defendant's voice, as well as
the evidence of the procedure for taping inmate calls, supplied sufficient
foundation to authenticate the recordings. See State v. Wooten, 193 Ariz. 357,
368, ¶¶ 56–58, 972 P.2d 993, 1004 (App. 1998). That the State did not identify
the recipient of the calls, link the date of each call with its content, or
describe the content of the call prior to admission does not render the
recorded jail calls improperly authenticated.

¶11            Defendant also asserts that the recorded jail calls were
prejudicial because they were confusing to the jury by not being listed in
chronological order. Because defense counsel did not object on grounds of
prejudice, this argument is waived absent fundamental error. State v. Neal,
143 Ariz. 93, 100, 692 P.2d 272, 279 (1984) (“Absent fundamental error, if
evidence is objected to on one ground in the trial court and admitted over
that objection, other grounds raised for the first time on appeal are
waived.”). Defendant thus bears the burden of establishing that the error
was fundamental and caused him prejudice. State v. Henderson, 210 Ariz.
561, 568, ¶¶ 23, 26, 115 P.3d 601, 608 (2005). Fundamental error is “error
going to the foundation of the case, error that takes from the defendant a
right essential to his defense, and error of such magnitude that the
defendant could not possibly have received a fair trial.” State v. Hunter, 142
Ariz. 88, 90, 688 P.2d 980, 982 (1984).

¶12            The admission of jail calls did not amount to fundamental
error. Defendant admitted on appeal that when exhibit 69 was opened, the
correct date was reflected for each call. Additionally, during closing
arguments the prosecutor recited the correct order and date of each call.
Defendant has not shown that the admission of the jail calls denied him a
fair trial or deprived him of a right essential to his defense. Additionally,
defendant has not established prejudice.               The state presented
overwhelming evidence to support defendant’s convictions; defendant
failed to show that absent the evidence of the recorded jail calls, the jury
could have reached a different verdict. State v. Trostle, 191 Ariz. 4, 16, 951
P.2d 869, 881 (1997). Accordingly, we find no error, much less fundamental
error.


                                       4
                         STATE v. PARRINELLO
                          Decision of the Court

¶13            In sum, there was ample evidence from which the jury could
reasonably conclude the CD recordings were authentic, see Wooten, 193
Ariz. at 368, ¶ 56, 972 P.2d at 1004, and the trial court did not abuse its
discretion in admitting them. Consequently, we find no reversible error.

                             CONCLUSION

¶14          For the foregoing reasons, we affirm defendant’s convictions
and sentences.




                                 :ama




                                    5